Citation Nr: 0335551	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  97-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for residuals of a left 
ankle injury.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the lumbar spine with 
degenerative changes.

4.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a trauma to the right shoulder with 
degenerative changes.

5.  Entitlement to an initial compensable evaluation for 
residuals of a linear fracture of the second metatarsal bone 
of the right foot.

6.  Entitlement to an initial compensable evaluation for 
residuals of trauma to the head.

7.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left thumb.

8.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 until his 
retirement in January 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Regional 
Office (RO) that denied service connection for a bilateral 
knee disability and residuals of a injury to the left ankle.  
In addition, the RO granted service connection for a 
residuals of a fracture of the lumbar spine; residuals of 
trauma to the right shoulder; residuals of a fracture of the 
right metatarsal; residuals of head trauma; residuals of a 
fracture to the left thumb; and residuals of a fracture of 
the right tibia and fibula.  A noncompensable evaluation was 
assigned for each of these disabilities, effective February 
1996.  

When this case was previously before the Board in March 1999, 
it was remanded for additional development of the record.  
Based on the receipt of additional evidence, including the 
report of a Department of Veterans Affairs (VA) examination 
conducted in May 1999, the RO, by rating action dated in 
March 2000, increased the ratings assigned for the veteran's 
low back and right shoulder disorders to 10 percent, 
effective February 1996, and confirmed and continued the 
noncompensable evaluations assigned for the veteran's 
remaining service-connected disabilities at issue.  The 
veteran continues to disagree with the assigned ratings for 
each of his service-connected disabilities on appeal.

The Board notes that a statement of the case that addressed 
the issues of service connection for hearing loss in the left 
ear and for tinnitus was issued in August 1998.  However, 
since a substantive appeal was not received, this decision is 
limited to the issues set forth on the cover page.


REMAND

The law applicable to processing VA compensation claims 
changed during the course of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VCAA includes 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence necessary to substantiate a 
claim for VA benefits and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) 
(West 2002).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107. 

The RO issued a VCAA letter to the veteran in January 2003.  
The RO notified the veteran and his representative of what 
information and medical or lay evidence, not previously 
submitted, was necessary to substantiate his claims for 
service connection and which evidence, if any, the veteran 
was expected to obtain and submit, and which evidence would 
be retrieved by VA.  A period of 30 days was allotted for 
receipt of such additional evidence.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) (2003) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9 (2002)).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  

There is no evidence of record in this case that the 
appellant has been furnished any VCAA notice with respect to 
the claims for higher initial ratings, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  As such, further 
action in this case is necessary for compliance with the VCAA 
notice and duty to assist provisions.

With respect to the claims for service connection for a 
bilateral knee disability and a left ankle disability, the 
service medical records reflect that the veteran was treated 
on various occasions for his knees and left ankle.  Following 
the VA examination in March 1996, the pertinent diagnoses 
were bilateral knee pain and bilateral ankle pain.  No 
definite knee abnormality was identified on subsequent VA 
examination in May 1999.  This is also the most recent 
occasion that the veteran has been examined for his service-
connected disabilities.  Given that changes in the lumbar 
spine in May 1999 were noted as compared to an earlier 
examination, for example, a current examination of the 
service-connected orthopedic disabilities appears to be 
warranted.  The veteran has also complained of post-
concussion headaches (see July 1998 hearing transcript at 
pgs. 11-14) he associates with his service-connected head 
trauma, but it appears that only a scar associated with this 
injury has been rated.  

Under the circumstances of this case, the Board finds that 
additional development is necessary.  Accordingly, the case 
is REMANDED for action as follows:

1.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
all disabilities at issue since 1996.  
After securing any necessary 
authorizations for release of any 
pertinent information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected disabilities involving the 
lumbar spine, right shoulder, right leg 
(tibia and fibula fracture), right foot 
(second metatarsal fracture) and left 
thumb.  The examiner should comment on 
any functional impairment due to pain and 
the pathology associated with pain should 
be described.  All necessary tests should 
be performed.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

3.  The veteran should also be afforded a 
VA examination to determine the nature 
and extent of the residuals of his head 
trauma, especially to include any 
residual headaches.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  

4.  On readjudication, the changes in 
applicable Diagnostic Codes should be 
considered in evaluating the veteran's 
claims for higher evaluations for 
residuals of a fracture of the lumbar 
spine and for residuals of a head trauma.

5.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decisions of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

Following completion of the above, the RO should review the 
evidence and determine to what extent, if any, the veteran's 
claims may be granted.  The veteran and his representative 
should then be furnished an appropriate supplemental 
statement of the case and be provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  .



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

